                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 QUENTIN GETTY,                                     )
                                                    )
                         Plaintiff,                 )
                                                    )
 vs.                                                )   Case No. 18-CV-1134-SMY-MAB
                                                    )
 VENERIO SANTOS.,                                   )
                                                    )
                         Defendant.                 )


                             MEMORANDUM AND ORDER
YANDLE, District Judge

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Mark Beatty (Doc. 38), recommending that the Motion for Summary

Judgment for Failure to Exhaust Administrative Remedies filed by Defendant Venerio Santos

(Doc. 19) be granted. Plaintiff filed a timely objection (Doc. 41). For the following reasons, Judge

Beatty's Report and Recommendation is ADOPTED.

                                            Background

       Plaintiff Quentin Getty, an inmate who is currently incarcerated at Centralia Correctional

Center (“Centralia”), brings the instant civil rights action pursuant to 42 U.S.C. § 1983 (Doc. 1).

Plaintiff claims Defendant Dr. Santos denied him adequate medical care for his shoulder issues.

Specifically, Plaintiff alleges he met with Dr. Santos after being transferred to Centralia in

November 2017 and told him about his history of shoulder issues and that his pain medication was

not working. Plaintiff further alleges that Dr. Santos reviewed Plaintiff's medical records and

informed him that no further treatment was needed. Dr. Santos has moved for summary judgment

on the basis that Plaintiff failed to exhaust his administrative remedies prior to filing suit.
       Pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008), Judge Beatty conducted an

evidentiary hearing on Defendant's motion during which he examined three grievances Plaintiff

filed after his transfer to Centralia; grievances dated December 2017, March 2018, and April 2018.

Following the hearing, Judge Beatty issued the Report currently before the Court, setting forth the

evidence presented by the parties on the issue of exhaustion, the applicable law, the requirements

of the administrative process, and his conclusions. Judge Beatty found that Plaintiff's testimony

was internally inconsistent, illogical, and implausible. He concluded that Plaintiff failed to exhaust

his administrative remedies as to Dr. Santos in any of the three grievances, and as a result,

recommended that Plaintiff’s claims against Dr. Santos be dismissed for failure to exhaust

administrative remedies.

                                             Discussion

       Because a timely objection was filed, the undersigned must undertake a de novo review of

the Report. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). De novo review requires the Court to “give fresh

consideration to those issues to which specific objections have been made” and to make a decision

“based on an independent review of the evidence and arguments without giving any presumptive

weight to the magistrate judge’s conclusion.” Mendez v. Republic Bank, 725 F.3d 651, 661 (7th

Cir. 2013). The Court “may accept, reject or modify the magistrate judge’s recommended

decision.” Id.

       For his objection, Plaintiff generally reiterates the arguments made at the Pavey hearing

and in his previous filings. He concedes that he did not exhaust his administrative remedies as to

the December 2017 grievance. He contends that he never received responses back from his

counselor regarding the grievances he filed against Dr. Santos in March and April 2018. Plaintiff



                                             Page 2 of 4
asserts that he was nervous during the Pavey hearing and that his nervousness contributed to his

inconsistent responses.

       The Prison Litigation Reform Act requires prisoners to exhaust all available administrative

remedies before filing suit. 42 U.S.C. § 1997e(a). Proper exhaustion requires that inmates file

complaints and appeals in the place, at the time, and in the manner the prison’s administrative rules

require. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). Under the procedures set

forth in the Illinois Administrative Code, an inmate must first attempt to resolve a complaint

informally with his counselor. Ill. Admin. Code Tit. 20, § 504.810(a). If the complaint is not

resolved, the inmate may file a grievance within 60 days after the discovery of the incident,

occurrence, or problem that gives rise to the grievance. § 504.810(b) (emphasis added).

       Although Plaintiff alleges that he submitted the March and April 2018 grievances, Judge

Beatty did not find Plaintiff's assertions credible. Judges stand in the best position to assess a

witness’s credibility because they have the opportunity “to observe the verbal and nonverbal

behavior of the witnesses . . . [including their] reactions and responses to the interrogatories, their

facial expressions, attitudes, tone of voice, eye contact, posture and body movements.” Kraushaar

v. Flanigan, 45 F.3d 1040, 1052-53 (7th Cir. 1995). Clearly, Judge Beatty assessed the credibility

of Plaintiff’s assertions that he filed grievances against Dr. Santos in March and April 2018 and

found them lacking. He noted several inconsistencies in the record supporting his conclusion that

Plaintiff manufactured these grievances after-the-fact in an effort to survive summary judgment,

including: (1) Plaintiff's failure to mention the March or April grievances in any of his filings prior

to the Pavey hearing; (2) neither grievance was located in the grievance records or cumulative

counseling summary although other non-related grievances were contained in the records; and (3)

Plaintiff's questionable explanations during the Pavey hearing regarding the inconsistencies. The



                                              Page 3 of 4
Court finds no reason in the record to second-guess Judge Beatty's credibility determinations and

finds his factual findings and rationale to be sound.

       It is apparent that Plaintiff did not exhaust his administrative remedies prior to filing suit.

Accordingly, the Court adopts Magistrate Judge Beatty’s Report and Recommendation (Doc. 38)

in its entirety. Defendant's Motion for Summary Judgment (Doc. 19) is GRANTED.

       IT IS SO ORDERED.

       DATED: September 6, 2019




                                                        STACI M. YANDLE
                                                        United States District Judge




                                             Page 4 of 4
